DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:  
(A)	the claim limitation uses the term “configured to” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “configured to” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “configured to” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “configured to” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.   
Absence of the word “configured to” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “configured to” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “configured to” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Allowable Subject Matter
2. Claims 2 and 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 3 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 10412530) in view of YAMASHITA et al. (US 20150304790).
Regarding claims 1 and 17, Konishi discloses an information processing system (Col.3 lines 18-44 and fig.1, 16: Konishi discusses localization processing system), comprising: an output processing unit configured to generate a sound based on a head-related transfer function of a user (Col.1 lines 65-67, Col.2 lines 64-67 and Col.7 lines 31-57: Konishi discusses how in the reproduction of the actual sound source (i.e. generating a sound), the out of-head localization processing unit performs the out of head localization processing using the optimal filter; and how the headphones reproduce the Leh signals and the Reh signals that have been subjected to the out-of-head localization processing using the optimal filter prepared in advance, i.e. generating a sound by using a head-related transfer function), wherein the sound is output toward the user from a virtual sound source located at a first position in a space around the user (Col.12 lines 44-66: Konishi discusses how a preset filter having a sound image closest to the position of the virtual speakers set by user; and how the position of the virtual speakers can be changed according to the preference of the user); a recognized-position acquisition unit configured to acquire information of a second position of the virtual sound source in the space, wherein the second position is recognized by the user who has listened to the sound (Col.2 lines 36-67 and Col.12 lines 34-40: Konishi discusses how acquiring, by a sensor unit, position information of the localized position determined by the user input; and how the evaluation unit selects the preset filter having the sound image localized at the position closest to the virtual speakers as the optimal filter); and a sound output unit configured to output the sound generated by the output processing unit toward the user (Col.2 lines 36-38 and Col.4 lines 14-19: headphone output signal to a user),
Konishi discloses the invention set forth above but does not specifically points out “a comparing unit configured to compare the first position with the second position; wherein the output processing unit is further configured to control the first position of the virtual sound source of the sound based on a result of the comparison by the comparing unit”
YAMASHITA however discloses a comparing unit configured to compare the first position with the second position (Paragraphs: 0261-0265: YAMASHITA discusses how a system selects the virtual sound source position from one of a plurality of different virtual sound source positions, and compares the virtual sound source position to the perceived sound source position information acquired from the user-input); wherein the output processing unit is further configured to control the first position of the virtual sound source of the sound based on a result of the comparison by the comparing unit (Paragraphs: 0264 and 0297-0300: YAMASHITA discusses a reproduction unit that reproduces, toward a user, sound data obtained by virtually localizing a sound source present in a first position of a space around the user using a head-related transfer function based on relationship between the first position and the second position). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Konishi, and modify a system wherein a comparing unit configured to compare the first position with the second position; wherein the output processing unit is further configured to control the first position of the virtual sound source of the sound based on a result of the comparison by the comparing unit, as taught by YAMASHITA, thus enabling a function of the electronic device controlled based on a relationship between the virtual sound source position and the perceived sound source position, as discussed by YAMASHITA.     
 Regarding claims 15 and 16, Konishi discloses an information processing method (Col.3 lines 18-44 and fig.1, 16: Konishi discusses localization processing system), comprising: generating a sound based on a head-related transfer function of a user (Col.1 lines 65-67, Col.2 lines 64-67 and Col.7 lines 31-57: Konishi discusses how in the reproduction of the actual sound source (i.e. generating a sound ), the out of-head localization processing unit performs the out of head localization processing using the optimal filter; and how the headphones reproduce the Leh signals and the Reh signals that have been subjected to the out-of-head localization processing using the optimal filter prepared in advance, i.e. generating a sound by using a head-related transfer function), wherein the sound is output toward the user from a virtual sound source located at a first position in a space around the user (Col.12 lines 44-66: Konishi discusses how a preset filter having a sound image closest to the position of the virtual speakers set by user; and how the position of the virtual speakers can be changed according to the preference of the user); acquiring information of a second position of the virtual sound source in the space, wherein the second position is recognized by the user who has listened to the sound (Col.2 lines 36-67 and Col.12 lines 34-40: Konishi discusses how a acquiring, by a sensor unit, position information of the localized position determined by the user input; and how the evaluation unit selects the preset filter having the sound image localized at the position closest to the virtual speakers as the optimal filter); 
Konishi discloses the invention set forth above but does not specifically points out “comparing the first position with the second position; and controlling the first position of the virtual sound source of the sound based on a result of the comparison” 
YAMASHITA however discloses comparing the first position with the second position (Paragraphs: 0261-0265: YAMASHITA discusses how a system selects the virtual sound source position from one of a plurality of different virtual sound source positions, and compares the virtual sound source position to the perceived sound source position information acquired from the user-input); and controlling the first position of the virtual sound source of the sound based on a result of the comparison (Paragraphs: 0264 and 0297-0300: YAMASHITA discusses a reproduction unit that reproduces, toward a user, sound data obtained by virtually localizing a sound source present in a first position of a space around the user using a head-related transfer function based on relationship between the first position and the second position).   
Considering claim 3, YAMASHITA discloses the information processing apparatus according to claim 1, wherein the virtual sound source is a moving sound source (Paragraphs: 0140, 0148 and fig.17, 207: YAMASHITA discusses a moving virtual sound source during reproduction of sound data). 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicants argued the combination of Konishi and Yamashita is not shown to teach, suggest, or render obvious at least, the features of “a comparing unit configured to compare the first position with the second position, wherein the output processing unit is further configured to control the first position of the virtual sound source of the sound based on a result of the comparison by the comparing unit” as recited in amended independent claims.
Examiner respectfully disagrees. The prior arts of the record discloses how a reproduction unit that reproduces, toward a user, sound data obtained by virtually localizing a sound source present in a first position of a space around the user using a head-related transfer function based on relationship between the first position and the second position (YAMASHITA: Paragraphs: 0264 and 0297-0300); and how the system compares the virtual sound source position (i.e. comparing the first position with the second position) to the perceived sound source position information acquired from the user-input, and controls the enable of the function of the electronic device when the processing circuitry determines that the perceived sound source position is a closer match to the virtual sound source position than any other of the plurality of different virtual source positions, i.e. determining or controlling the virtual sound source position based on the comparison (YAMASHITA: Paragraphs: 0263-0265). Therefore, the prior arts of the record disclosed the argued claims limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                                  07/21/2022